MADDOX, Justice
(concurring specially).
The state, in its brief, admits that the case should be reversed, because the trial court failed to instruct the jury properly.
“The majority opinion is correct on one point in citing Ex parte Story v. State, [435 So.2d 1365 (Ala.1983),] as authority: the State must introduce evidence in addition to mere presence of a defendant in an automobile containing contraband from which possession and knowledge can be inferred. The petitioner contends that additional evidence from which knowledge can be inferred was presented ... for knowledge can be proven by or inferred from circumstantial evidence. Coleman v. State, 394 So.2d 82 (Ala.Crim.App.1981). However, because knowledge is an element of the crime charged, and because the jury was not charged on the knowledge element, this case should be reversed and remanded based on the failure to give the requested, written jury charge, not because of insufficiency of the evidence.” (Emphasis added.)
I believe thé state adduced sufficient evidence to allow the case to go to the jury on the possession issue.